Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-4-2005

Law Ofc Lucas v. Disciplinary Bd
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2695




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Law Ofc Lucas v. Disciplinary Bd" (2005). 2005 Decisions. Paper 1396.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1396


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                    __________

                        NO. 04-2695
                        __________


LAW OFFICES OF CHRISTOPHER S. LUCAS & ASSOCIATES,
           by and through Christopher S. Lucas,

                              Appellant

                              v.

            DISCIPLINARY BOARD OF THE
       SUPREME COURT OF PENNSYLVANIA, (DB)

                        __________

       On Appeal from the United States District Court
           for the Middle District of Pennsylvania
                (D.C. Civil No. 04-cv-00090)
        District Judge: Honorable John E. Jones, III
                        __________

         Submitted Under Third Circuit LAR 34.1(a)
                    on March 11, 2005

  Before: NYGAARD, McKEE, and RENDELL, Circuit Judges

                    (Filed: April 4, 2005)
                         __________

                OPINION OF THE COURT
                      __________



                            -1-
RENDELL, Circuit Judge.

       Christopher Lucas appeals the District Court’s dismissal of a declaratory judgment

action against the Disciplinary Board of the Supreme Court of Pennsylvania (“Board”).

Lucas alleges that the Pennsylvania Rules of Disciplinary Enforcement (“Rules”), which

prohibit disclosure of attorney disciplinary complaints to the media, as applied to him,

constitutes a violation of the First Amendment of the United States Constitution. On

appeal, Lucas argues the District Court erred in determining that the Eleventh

Amendment barred the action and also in failing to apply the Ex Parte Young exception to

Eleventh Amendment immunity. Because we agree with the District Court’s analysis and

conclusions, we will affirm the dismissal of the declaratory judgment.

       On August 1, 2003, Lucas filed a complaint with the Board alleging that another

attorney (“Attorney X”) submitted false testimony in federal and state court suits. Lucas

filed this complaint in response to Attorney X’s filing of a complaint with the Board

regarding certain actions taken by Lucas. Lucas wished to disclose his complaint against

Attorney X to a newspaper reporter. Lucas, however, alleges that doing so would violate

the Rules that provide complaints submitted to the Board and all proceedings involving

misconduct or disability of an attorney shall be confidential. The Board advised Lucas

that it preferred his complaint be withdrawn. Lucas withdrew his complaint and initiated

an action seeking a declaratory judgment as to whether application of the Rules to such

disclosure would constitute a violation of the First Amendment.



                                            -2-
         The Board filed a motion to dismiss, which District Court granted, on the basis of

the Board’s sovereign immunity under the Eleventh Amendment and because the Board is

not a person within the meaning of section 1983. On appeal, Lucas challenges only the

District Court’s first conclusion. The District Court had jurisdiction pursuant 28 U.S.C.

§ 1331. This Court has jurisdiction pursuant to 28 U.S.C. § 1291.

         Our review of motions to dismiss on the basis of sovereign immunity is plenary.

See MCI Telecomm. Corp. v. Bell Atlantic-Pennsylvania, 271 F.3d 491, 503 (3d Cir.

2001).

         “The Judicial power of the United States shall not be construed to extend to any

suit in law or equity, commenced or prosecuted against one of the United States by

Citizens of another States, or by Citizens or Subjects of any Foreign State.” U.S. Const.

Amend. 11. The Eleventh Amendment “has been interpreted to make states generally

immune from suit by private parties in federal court . . . . This immunity extends to state

agencies and departments.” MCI Telecomm. Corp., 271 F.3d at 503. There are three

exceptions to Eleventh Amendment immunity which will allow a suit against the state: (1)

congressional abrogation; (2) state waiver; and (3) suits against individual state officers

for prospective relief to end ongoing violations of federal law. See id. The third

exception refers to the Ex Parte Young doctrine that allows suits for violations of the

Constitution and federal statutes against individual state officers. See 209 U.S. 123




                                             -3-
(1908); see also MCI Telecomm. Corp., 271 F.3d at 506 (defining Ex Parte Young

doctrine).

       Lucas has named only the Board, not any individual officers of the Board, in the

declaratory judgment action. The Board, an agency of the Supreme Court of

Pennsylvania and part of the “unified judicial system,” is an arm of the state. See

Callahan v. City of Philadelphia, 207 F.3d 669, 672 (3d Cir. 2000) (“All courts and

agencies of the unified judicial system . . . are part of ‘Commonwealth government’ and

thus are state rather than local agencies.”). As a state agency, the Board has Eleventh

Amendment immunity. See id. Therefore, as an arm of the state, Lucas may not sue the

Board unless one of the three exceptions to Eleventh Amendment immunity apply. See

MCI Telcomm. Corp., 271 F.3d at 503 (listing immunity exceptions).

       On appeal, Lucas argues that the Ex Parte Young exception precludes the bar of

the Eleventh Amendment to the present action against the Board. However, this

reasoning is flawed. “Young does not apply if, although the action is nominally against

individual officers, the state is the real, substantial party in interest and the suit in fact is

against the state.” Id. at 506. Lucas names no individual officers. The Ex Parte Young

exception applies only in actions against individual state officers, and not to state




                                               -4-
agencies. See id. Therefore, the Ex Parte Young exception to Eleventh Amendment

immunity is inapplicable here, thus barring action against the Board.1

       For the foregoing reasons, we will AFFIRM the dismissal of the declaratory

judgment by the District Court.




       1
        On appeal, Lucas cites two exceptions to the doctrine of Ex Parte Young. See
Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261 (1997) (holding that an action
cannot be maintained under Young in unique circumstances where the suit against the
state officer affects an essential attribute of state sovereignty in a manner that the action
must be understood as one against the state); Seminole Tribe of Florida v. Florida, 517
U.S. 44 (1996) (holding that Young will not apply where Congress has created a detailed
remedial scheme for the enforcement of a federal statutory right against a state). Neither
of these exceptions are applicable in this action against the Board.

                                             -5-